Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, Applicant claims “comprises an intermediate cooling unit (12) which can be arranged downstream…” in line 8 and “for gasification steam (B) that can be coupled to the fluidized bed gasification process” in the final line.  Using the word “can” in these phrases makes it unclear if these features are present or not.  For purposes of this examination, the limitations following “can” will be treated as optional limitations.
Claims  4 and 5 recite the limitation "the discharge side of the fluidized bed gasification process" in line 3.  There is insufficient antecedent basis for this limitation in the claim.
Claim 5 recites the limitation "the discharge side of the bottom product oxidation chamber" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claims 1, 4, 5, 7-9 and 14 all use the term “particularly”. This term makes the metes and bounds of the claim unclear as the features which are tied to the “particularly” term are not positively recited.  In other words, it is unclear if these features are present or not.  For purposes of this examination, these features will be treated as optional.
Claim 13 recites the limitation "an after treatment arrangement according to one of the preceding claims" in line 2.  It is unclear what this phrase is directed two as there are no preceding claims which reference the aftertreatment arrangement.

Claim Objections
Claim 13 is objected to because of the following informalities:  Claim 13 claims a method according to claim 7 and states that the method is carried about by an aftertreatment arrangement according to one of the preceding claims.  For claim 13, there is only 1 preceding claim (claim 7).  It is unclear what “one of the preceding claims” is meant to indicate.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-11 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakulin (US 4,929,255).
Regarding claims 1, 7 and 14, Hakulin discloses an aftertreatment arrangement for the aftertreatment of at least gases downstream of a fluidized bed gasification process, particularly downstream of an HTW gasifier of a pressure-loaded fluidized bed gasification process, having a particle separation unit  which can be arranged downstream of the fluidized bed gasification process and upstream of a gas cooler that can be used for the further aftertreatment of the gases; 
characterized in that the aftertreatment arrangement comprises an intermediate cooling unit (see heat exchanger at the top of fluidized bed 1 or heat exchanger 11) which can be arranged downstream of the fluidized bed gasification process and upstream of the particle separation unit (2 or 5), having a return (B 1) for gasification steam (B) that can be coupled to the fluidized bed gasification process.  
Hakulin discloses the inlet of steam (28) and also teaches the generation of steam prior to purification (col. 4 lines 18-34), but does not explicitly disclose sending this steam back to the gasification process.  However, in the interest of reducing the need for external steam/energy, it would have been obvious to one of ordinary skill in the art at the time of the invention to utilize the generated steam from the fluidized bed heat and send the steam back to the fluidized bed.
Regarding claim 2, Hakulin further disclsoes the particle separation unit is designed as a cyclone candle filter unit (col. 6 lines 3-7).  
Regarding claim 3, Hakulin further discloses the cyclone candle filter unit (2 or 5) has a dust return (Al) that can be coupled to the fluidized bed gasification process (via conduits 3 or 6).  
Regarding claim 4, Hakulin further disclsoes the aftertreatment arrangement comprises a bottom 2product oxidation chamber (7) that can be arranged on the discharge side of the fluidized bed gasification process (see Fig. 1), particularly one that can be coupled to the HTW gasifier.  
Regarding claims 5 and 10, Hakulin further discloses the aftertreatment arrangement comprises a bottom product cooling unit that can be arranged on the discharge side of the 
Regarding claim 6, Hakulin teaches a cooling unit and a particle separator, but does not explicitly disclose the integration of these two units.  Such an amendment would have been an obvious modification to one of ordinary skill in the art as the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice (see MPEP 2144.04(V)(B)).  
Regarding claim 8, Hakulin does not explicitly disclose the intermediate cooling occurs to 650C, but does teach the preference for lowing the temperature out of the fluidized bed in order to make particle removal easier (col. 4 lines 18-34).  As the particle removal efficiency is a variable that can be modified by adjusting the intermediate temperature, the precise temperature would have been considered a result effective variable by one having ordinary skill in the art at the time the invention was made. As such, without showing unexpected results, the claimed temperature cannot be considered critical. Accordingly, one of ordinary, skill in the art at the time the invention was made would have optimized, by routine experimentation, the temperature in Hakulin to obtain the desired particle removal efficiency (In re Boesch, 617 F.2d. 272, 205 USPQ 215 (CCPA 1980)).  Since it has been held that where the general conditions of the claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. (In re Aller, 105 USPQ 223).
Regarding claim 9, Hakulin further discloses dust is returned from the particle separation process into the fluidized bed gasification process (via conduit 3b).  
Regarding claim 11, Hakulin further disclsoes the gas downstream from the fluidized bed gasification process is subjected first to intermediate cooling (top of fluidized bed 1), then particle separation (2) and then the gas cooling (11) in sequence.  

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hakulin (US 4,929,255) in view of Hatfield (US 2008/0202985).
Regarding claim 12, Hakulin teaches producing a gasified gas, but stops short of downstream processes to further refine the raw gasification gas.  More specifically, Hakulin does not teach wherein synthesis gas is produced by gas being guided out of the fluidized bed gasification process downstream of the gas cooling through at least one water scrubbing unit, one shift unit, and one desulfurization unit.  
Hatfield also teaches a gasification process (see abstract).
Hatfield teaches a process in which after gasification and cooling, the synthesis gas is scrubbed, shifted and desulfurized in order to make a clean synthesis gas for downstream processing (paragraph 55).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the purification steps of Hatfield to the process of modified Hakulin in order ot produce a purified synthesis gas stream.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813.  The examiner can normally be reached on Monday - Thursday 8am-6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MATTHEW J MERKLING/        Primary Examiner, Art Unit 1725